RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 18a0253p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT



 JOHN A. OLAGUES, a shareholder of TimkenSteel                  ┐
 Corporation,                                                   │
                              Plaintiff-Appellant,              │
                                                                │
                                                                 >        No. 18-3351
         v.                                                     │
                                                                │
                                                                │
 WARD TIMKEN, JR.; TIMKENSTEEL CORPORATION,                     │
                            Defendants-Appellees.               │
                                                                ┘

                            Appeal from the United States District Court
                              for the Northern District of Ohio at Akron.
                         No. 5:17-cv-01870—John R. Adams, District Judge.

                                Decided and Filed: November 14, 2018

              Before: ROGERS, KETHLEDGE, and NALBANDIAN, Circuit Judges. 1
                                           _________________

                                                 COUNSEL

ON BRIEF: Geoffrey J. Ritts, Brandon G. Mordue, JONES DAY, Cleveland, Ohio, Frank A.
DiPiero, Kristine Syrvalin, TIMKENSTEEL CORPORATION, Canton, Ohio, for Appellees.
John Olagues, River Ridge, Louisiana, pro se.
                                           _________________

                                                  ORDER
                                           _________________

        NALBANDIAN, Circuit Judge. John Olagues is a self-proclaimed stock options expert,
travelling the country to file claims under § 16(b) of the Securities and Exchange Act of 1934.


       1This case has been referred to a panel of the court that, upon examination, unanimously agrees that oral
argument is unnecessary. See Fed. R. App. P. 34(a).
 No. 18-3351                               Olagues v. Timken                                              Page 2


Under § 16(b), a shareholder can bring an insider trading action to disgorge “short-swing” profits
that an insider obtained improperly. But there is a catch. Although the shareholder can bring the
lawsuit, any recovery goes only to the company. In other words, § 16(b) allows a shareholder to
pursue claims on behalf of the company. This creates a problem for Olagues because he begins
most of his lawsuits in the same way: without an attorney. And because a pro se plaintiff cannot
represent the interests of a company, we affirm the district court’s decision that Olagues cannot
proceed pro se under § 16(b). But we remand to give Olagues the opportunity to retain counsel
and file an amended complaint with counsel.

                                                         I.

        This lawsuit dates from February 2015 when Ward Timken, Jr., president and CEO of
TimkenSteel Corporation, exercised a stock option and transferred TimkenSteel stock that he
owned back to the company. But less than six months later, Mr. Timken purchased TimkenSteel
stocks on the open market. After discovering this transaction, Olagues contacted Mr. Timken
and TimkenSteel asserting that Olagues was a shareholder and that, on behalf of TimkenSteel, he
was seeking recovery of the short swing profits earned by Mr. Timken through his trading. 2 Mr.
Timken and TimkenSteel informed Olagues that they would not make any payments to him
personally.

        Olagues then filed a complaint under § 16(b), alleging that Mr. Timken had engaged in
short-swing trading by purchasing new TimkenSteel stock on the open market within six months
of transferring his old stock to TimkenSteel. He sought $554,700 in damages—the profit Mr.
Timken earned through the purportedly forbidden trade.

        Mr. Timken and TimkenSteel moved to strike Olagues’ complaint under Federal Rule of
Civil Procedure 12(f). They argued that TimkenSteel was the real party in interest and that, as a
pro se litigant, Olagues could not represent TimkenSteel’s interests or those of other

        2To   explain “short-swing” profits, picture this: an officer of a company “buys 100 shares at $5 in January
and sells these same shares in February for $6, he or she would have made a profit of $100. [But] [b]ecause the
shares were bought and sold within a six-month period, the officer would have to return the $100 to the company
under     the     short-swing    profit      rule.”         See      Investopedia,   Short-Swing     Profit    Rule,
https://www.investopedia.com/terms/s/shortswingprofitrule.asp (citing § 16(b) of the SEC Act) (last visited Oct. 24,
2018).
 No. 18-3351                          Olagues v. Timken                                    Page 3


shareholders. The district court agreed—granting the motion to strike Olagues’ complaint and
dismissing the action. As the district court explained, Olagues, as a pro se litigant, could not
pursue a § 16(b) claim on behalf of TimkenSteel because he would be representing the interests
of the company.

       Olagues then moved for reconsideration under Federal Rule of Civil Procedure 59(e), but
the district court summarily denied the motion. On appeal, Olagues argues that § 16(b) provides
for a private right of action and contains no textual requirement that a shareholder obtain
counsel. We review de novo the district court’s decision to dismiss the complaint. See Winget v.
JP Morgan Chase Bank, NA, 537 F.3d 565, 572 (6th Cir. 2008).

                                                 II.

       This is not Olagues’ first lawsuit. Instead, this action is one of Olagues’ many § 16(b)
lawsuits around the country. By defendants’ count, this appears to be one of at least fourteen
lawsuits that Olagues filed within just the last two years. But there is some confusion over
whether Olagues can maintain these lawsuits pro se. Many district courts have dismissed
Olagues’ complaints with instructions to obtain counsel and file an amended complaint through
counsel. See, e.g., Olagues v. Remondi, No. 17-1004, 2018 WL 2316657, at *1 (D. Del. Mar. 28,
2018); Olagues v. Steinour, No. 2:17-cv-49, 2018 WL 300377, at *3 (S.D. Ohio Jan. 4, 2018);
Olagues v. Muncrief, No. 17-cv-153, 2017 WL 2471062, at *1 (N.D. Okla. June 6, 2017).

       But other courts, including the Second Circuit, have considered the merits of Olagues’
§ 16(b) suits despite his pro se status. See, e.g., Olagues v. Perspective Advisors LLC, 902 F.3d
121, 122, 125–26 (2d Cir. 2018); Olagues v. Semel, No. 3:06-cv-4286, 2007 WL 2188105, at
*2–3 (N.D. Cal. Jan. 18, 2007), aff’d per curiam, 235 F. App’x 499, 500 (9th Cir. 2007). It does
not appear, however, that defendants in these cases objected to Olagues proceeding pro se.
Adding to the confusion, the Fifth Circuit recently considered the merits of a § 16(b) suit despite
another plaintiff’s pro se status. Jordan v. Flexton, 729 F. App’x 282, 283, 285–86 (5th Cir.
2018) (per curiam); see also Morales v. Mapco, Inc., 541 F.2d 233, 234 (10th Cir. 1976) (pro se
plaintiff in § 16(b) suit). And neither our court nor any of our sister circuits has directly
addressed a plaintiff’s ability to proceed pro se under § 16(b).
 No. 18-3351                          Olagues v. Timken                                    Page 4


                                                III.

         We have long recognized, under 28 U.S.C. § 1654, that plaintiffs in federal court may not
“appear pro se where interests other than their own are at stake.” Shepherd v. Wellman, 313 F.3d
963, 970 (6th Cir. 2002) (italicization omitted). Indeed, we have consistently interpreted § 1654
as prohibiting pro se litigants from trying to assert the rights of others. See, e.g., Midell v.
Hamilton Cty. Dep’t. Job & Family Servs., No. 17-3273, 2017 WL 4216581, at *1 (6th Cir. July
18, 2017) (order); Sykes v. United States, 507 F. App’x 455, 459–60 (6th Cir. 2012). And our
sister circuits routinely adhere to this same general rule. See, e.g., Simon v. Hartford Life, Inc.,
546 F.3d 661, 664–65 (9th Cir. 2008) (collecting cases from Second, Fourth, Eighth, and Ninth
Circuits); Timson v. Sampson, 518 F.3d 870, 873–74 (11th Cir. 2008); Tai v. Hogan, 453 F.3d
1244, 1254–55 (10th Cir. 2006); Gunn v. Credit Suisse Grp. AG, 610 F. App’x 155, 157 (3d Cir.
2015).

         We apply this rule for good reason. “The rule against non-lawyer representation protects
the rights of those before the court by preventing an ill-equipped layperson from squandering the
rights of the party he purports to represent.” Bass v. Leatherwood, 788 F.3d 228, 230 (6th Cir.
2015) (quotation marks and citations omitted). Said another way, “[t]he purpose of the rule . . .
is to protect third parties.” Id. So while a pro se plaintiff can “squander” his own rights, he
cannot waste the rights of other persons or entities. This is why, “under longstanding tradition,
‘a corporation can only appear by an attorney.’” Id. (quoting Osborn v. Bank of U.S., 22 U.S.
738, 829 (1824)); Ginger v. Cohn, 426 F.2d 1385, 1386 (6th Cir. 1970); see also Sanchez v.
Walentin, 526 F. App’x 49, 51 (2d Cir. 2013) (quoting Jones v. Niagara Frontier Transp. Auth.,
722 F.2d 20, 22 (2d Cir. 1983) (characterizing this rule as “venerable and widespread”)). Thus,
Olagues’ ability to proceed pro se under § 16(b) depends on whether he is trying to litigate a
personal right, or instead, a right that belongs to TimkenSteel.

                                                IV.

         Section 16(b) prohibits insiders, in some circumstances, from making short-swing profits.
15 U.S.C. § 78p(b); Sterman v. Ferro Corp., 785 F.2d 162, 165 (6th Cir. 1986) (discussing
§ 16(b)). In simple terms, § 16(b) requires insiders to return profits from buying and selling
 No. 18-3351                               Olagues v. Timken                                              Page 5


company stock if both transactions occurred within six months. See 15 U.S.C. § 78p(b). To
police this, Congress created a private right of action where either “the issuer”—i.e., the
company—or “the owner of any security of the issuer”—i.e., a shareholder—could file a lawsuit
to recover the profits. Id. But in the latter scenario, the shareholder brings the lawsuit “in the
name and in behalf of the issuer”—here, TimkenSteel. Id. And even if the shareholder wins the
lawsuit, any profits recovered “shall inure to and be recoverable by the issuer”—again,
TimkenSteel. Id. Thus, while Olagues had the ability to file a lawsuit under § 16(b), he could do
so only “in the name and in behalf of” TimkenSteel to recover alleged profits that would “inure
to and [are] recoverable” by TimkenSteel. In other words, Olagues would receive no direct
benefit. Instead, he is trying to litigate a right that goes to TimkenSteel.

        This is consistent with the Supreme Court’s analysis in Gollust v. Mendell, 501 U.S. 115
(1991). As the Court explained, a shareholder has standing to bring a § 16(b) suit because he has
an indirect financial interest in the outcome of litigation (although this “interest” is the small
chance for a “marginal increase in the value of the share” if the profits are returned). Id. at 127.
But a shareholder “will have no direct financial interest in the outcome of the litigation, since
any recovery will inure only to the issuer’s benefit.” Id. So while a shareholder “has a private
right to sue, he is still suing on behalf of another entity—the issuer—under the statute.”
Steinour, 2018 WL 300377, at *3; see also Phillips v. Tobin, 548 F.2d 408, 411 (2d Cir. 1976)
(“Courts have repeatedly held that the substantive right in a stockholder’s derivative suit is that
of the corporation.”); Donoghue v. Bulldog Investors Gen. P’ship, 696 F.3d 170, 175–76 (2d Cir.
2012) (explaining that § 16(b) is a procedural device to enforce the issuer’s rights).

        Thus, applying our general rule under § 1654, a plaintiff cannot proceed pro se under
§ 16(b) because he is representing the interests of a company. 3 The district court properly
decided that Olagues cannot proceed pro se on behalf of TimkenSteel.


        3Olagues  also questions whether he or TimkenSteel would have to pay attorney’s fees under § 16(b) if he
were represented by an attorney. Olagues does not explain this issue any more and, on appeal, “[i]ssues adverted to
in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed waived.” Conlin
v. Mortg. Elec. Registration Sys., Inc., 714 F.3d 355, 360 n.5 (6th Cir. 2013) (quoting United States v. Stewart,
628 F.3d 246, 256 (6th Cir. 2010)). And even if Olagues had developed this argument, we are not in the business of
answering “hypothetical questions or possibilities.” See City Commc’ns, Inc. v. City of Detroit, 888 F.2d 1081, 1089
(6th Cir. 1989).
 No. 18-3351                        Olagues v. Timken                                    Page 6


                                               V.

       Olagues also argues that the district court improperly struck his entire complaint under
Federal Rule of Civil Procedure 12(f). He has a point. Rule 12(f) permits a court to “strike from
a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.” Fed. R. Civ. P. 12(f) (emphasis added). But Rule 12(f) “is neither an authorized nor
proper way to procure the dismissal of all or a part of a complaint.” 5C Wright & Miller, Fed.
Prac. & Proc. § 1380 (3d ed. supp. 2018). That said, dismissal of the complaint is proper under
the court’s inherent power if Olagues refuses to obtain counsel and file an amended complaint
with counsel. See, e.g., Moncrief, 2017 WL 2471062, at *1 (giving Olagues one month to re-
file); Remondi, 2018 WL 2316657, at *1 (giving Olagues fourteen days to re-file); Steinour,
2018 WL 300377, at *3 (giving Olagues thirty days to re-file).

       Thus, we AFFIRM the district court’s judgment that Olagues cannot proceed pro se and
REMAND to the district court to give Olagues the opportunity to retain counsel.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk